Reasons for Allowance

Claims 1-12, 14, 16-20 are allowed.


2.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Arora et al. US Patent Application Publication 2016/0166443.  Applicant arguments and amendments filed 4/6/21 are sufficient to overcome the previously cited prior art. Applicant has amended claim 1 to recite “melt blooming additive is present on the outer surface of the fiber and/or filaments only at one or both of the following areas: at a plurality of discrete junctions between the fibers and/or filaments; or at a plurality of discrete localized areas through the thickness of the nonwoven web.”  Arora teaches melt additive blooming on the outer surface of the fiber (paragraphs 0182, 0183).  Arora further teaches the melt additive may boom on a portion of the fibers (paragraph 0220) and a portion of the fibers, which suggests localized blooming.  Arora teaches the bloomed surface structures may be separated from one another in a range from 100 nanometers to about 20micrometers (paragraph 0210) which indicates localized discrete areas of blooming on the fiber surface.  However, Arora does not teach or suggest discrete localized areas through the thickness of the web or at junctions between the fibers and/or filaments. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

.	 
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781